                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


DENISE A. DREIFUERST,

                   Plaintiff,
v.                                                 Case No. 18-cv-428-pp

PRESIDENT BARACK OBAMA, et al.,

                   Defendants.


   ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
  WITHOUT PREPAYMENT OF THE FILING FEE (DKT. NO. 2), DENYING
 PLAINTIFF’S MOTION TO APPOINT COUNSEL (DKT. NO. 4), DENYING AS
    MOOT PLAINTIFF’S MOTION FOR EXTENSION OF TIME TO FILE
     MAGISTRATE JUDGE CONSENT FORM (DKT. NO. 4), DENYING
 PLAINTIFF’S PETITIONS AND REQUESTS (DKT. NOS. 6, 11, 18, 22, 26),
DENYING ANY FURTHER PROPOSED AMENDMENTS (DKT. NOS. 9, 10, 12,
        13, 16, 25, 27) AND DISMISSING CASE AS FRIVOLOUS


      The plaintiff, representing herself, filed a complaint on March 16, 2018,

suing President Barack Obama and thirty-nine other defendants, dkt. no. 1,

along with a request to proceed without prepaying the filing fee, dkt. No. 2.

Three days later, the plaintiff filed “amendments” to the complaint. Dkt. No. 3.

On March 21, 2018, the plaintiff filed a motion asking the court to appoint a

lawyer for her and seeking an extension of time to file her consent form. Dkt.

No. 4. (She filed the consent form on April 5, 2018. Dkt. No. 5). Since then, the

plaintiff has filed nineteen requests, petitions, letters, proposed amendments or

documents. Dkt. Nos. 6, 7-13, 16-20, and 22-27. Judge Lynn Adelman denied

the plaintiff’s request to consolidate this case with Dreifuerst v. President

William J. Clinton, et al., Case No. 18-cv-434 (E.D. Wis.) and with a case

                                         1
dismissed over fifteen years ago, Dreifuerst v. City of Sheboygan Police Dept., et

al., Case No. 01-cv-1189 (E.D. Wis.). Dkt. No. 21.

        Although the court finds that the plaintiff does not have enough money

to pay the filing fee, it will not allow her to proceed with this case. The court

dismisses the case as frivolous, denies the plaintiff’s motion for appointment of

counsel, denies as moot her request for extension of time to file a magistrate

consent form, denies her various requests and petitions and denies all requests

for further amendments.

I.      Plaintiff’s Ability to Pay the Filing Fee

        The court may allow a litigant to proceed without prepayment of the filing

fees if two conditions are met: (1) the litigant is unable to pay the filing fee; and

(2) the case is not frivolous or malicious, does not fail to state a claim on which

relief may be granted, and does not seek monetary relief against a defendant

that is immune from such relief. 28 U.S.C. §§1915(a) and (e)(2).

        The court finds that the plaintiff does not have the sufficient income to

pay the filing fee. The plaintiff is single and unemployed. Dkt. No. 2 at 1. She

receives $827 each month in Social Security benefits plus $56.76 from a

pension, totaling $883.76 per month. Id. at 2. She has $670 in a bank account

but does not own a vehicle or any other property of value. Id. The plaintiff says

that her expenses include $50.04 per month for her cell phone bill and the cost

of food; she does not explain how much she spends on food. Id. at 2-3. She

says she has no other expenses because of “kickbacks to Clinton/Obama.” Id.

at 3.

                                          2
      While the plaintiff did not provide the court with enough information to

determine how much disposable income she has each month, the court

concludes from her limited and fixed income, and the fact that she has no

assets, that the plaintiff cannot afford to pay the $350 filing fee and the $50

administrative fee.

II.   Screening of the Plaintiff’s Complaint

      Even when a court concludes that a plaintiff does not have enough

money to pay the filing fee, §1915(e)(2)(B) requires the court to dismiss an

unrepresented plaintiff’s case filed at any time if the court determines that the

case “(i) is frivolous or malicious; (ii) fails to state a claim upon which relief may

be granted; or (iii) seeks monetary relief against a defendant who is immune

from such relief.” District courts “screen” complaints filed by unrepresented

plaintiffs to decide whether they fall into any of these categories.

      The federal notice pleading system requires a “short and plain statement

of the claim showing that [she] is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). A

plaintiff need not plead specific facts, and her statement need only “give the

defendant fair notice of what the . . . claim is and the grounds upon which it

rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v.

Gibson, 355 U.S. 41, 47 (1957)). Even so, a complaint that offers “labels and

conclusions” or “formulaic recitation of the elements of a cause of action will

not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S.

at 555). “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is

                                           3
liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). The

complaint allegations must rise above a speculative level. Twombly, 550 U.S.

at 555 (citation omitted).

      A claim is legally frivolous when it lacks an arguable basis either in law

or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams,

490 U.S. 319, 325 (1989). At the screening stage, the court must weigh its

assessment of the unrepresented plaintiff’s facts in favor of the plaintiff.

Denton, 504 U.S. at 32. That said, a court may find an unrepresented

plaintiff’s complaint factually frivolous if the facts are “clearly baseless,”

including facts that are “fanciful,” “fantastic,” “delusional,” “irrational,” “wholly

incredible” or “based on an indisputably meritless legal theory.” Id. at 32-33

(quoting Neitzke, 490 U.S. at 325, 327).

      A. Facts Alleged in the Complaint

      The plaintiff’s complaint is filed on the five-page form the Eastern District

of Wisconsin provides to non-prisoners who are filing without lawyers. The

plaintiff’s statement of claim reads as follows:

      President Obama wanted kickbacks. He also wanted to make sure
      the democrats had their political pungents [sic] put in various
      positions in the government. He used the military, intelligence,
      police and other government resources at Obama’s disposal. I will
      list the research that Obama wants kickbacks from. I will include
      the individuals, corporations, universities, government elites and
      agencies that Obama used to benefit from my extorted research. I
      will state how they attacked, threatened, killed, blackmailed. I will
      list each defendant and want them listed as a separate defendant
      coming under the federal jurisdiction of U.S. District Court vs.
      Denise A. Dreifuerst. I will include the who, what, when, where,
      why. With each defendant provided, I will state the restitution as
      well as stating that I think these people (defendants under federal
      jurisdiction) should be charged and prosecuted for abuse of power,
                                          4
       criminal acts, extortion, and organized crime activities. Institutions
       prospering from the research obtained by the methods described
       should also be charged and prosecuted and loose [sic] their license
       and federal monies. I will also show that this is a pattern done by
       the Democrats for political, financial control, as well as eliminating
       their democratic colleagues who may differ in opinion.

Dkt. No. 1 at 2-3. For relief, the plaintiff asks

       that charges be brought for corruption of federal laws. I am
       showing a pattern of this organized crime. I will address relief
       wanted at a later date as I have to absorb and process the
       malicious acts taken against me and my family as well as other
       individuals and families. I can’t process this all at once.

Id. at 5.

       The plaintiff appears to accuse President Obama of corruption,

extortion and various other criminal activities. The complaint itself

provides no dates and does not identify any of the “malicious acts” taken

against the plaintiff, but the plaintiff attached fifty-six handwritten pages

of allegations describing a startling array of actions by over forty

individuals. Dkt. No. 1-1. She organizes the allegations by defendant. At

the top of each new set of allegations, the plaintiff identifies the

defendant and his or her address, then lists for each the actions of that

defendant. The defendants range from President Obama to apartment

complexes to mental health facilities to police and sheriffs’ departments

to retail stores to prosecutors to churches to the Social Security

Administration to the Salvation Army to the FBI to telephone companies

to former government officials to someone who was allegedly in a

photograph with President Clinton.



                                          5
      The plaintiff alleges that President Obama had a State Department

official stationed outside her residence at 1902 Londonberry Drive in

Madison, Wisconsin. Dkt. No. 1-1 at 1, 2. President Obama organized an

“onslaught of government agencies” against the plaintiff. Id. People stood

outside her door wanting to steal her patent material; others came into

her apartment to steal her paperwork, abuse her cat, put things in her

food, and replace her red coffee pot with a black one. Id. Meanwhile,

President Obama allegedly showed up at the Chicago bus station in June

2017 but left abruptly when someone said “orange means delete” where

she last worked. Wearing orange, President Obama allegedly wanted

kickbacks. Id. She believes he should be charged with abuse of

presidential powers, criminal acts, extortion and organized crime. Id.

      The plaintiff accuses Emily Moore of the HUD Sheboygan Housing

Authority of setting up a Facebook page without the plaintiff’s permission. Id.

at 3. Driven by her alleged hatred of Ellie Konetzki, Moore told the plaintiff to

prepare for a funeral, unplug her television, and warned plaintiff about dead

bodies without organs. Id. Ellie’s death signaled to the plaintiff that the

democrats wanted more democrats in government positions and more patent

material. Id. at 4. She would like all of these (unspecified) people charged with

the intentional murder of Ellie Konetzki through “medical hit, extortion,

organized crime . . . .” Id.

      The plaintiff sues Susan Rice, Loretta Lynch, Mike Koval, Jim Derby,

Cheryl Hanson, Norman Davis, William Lynn, John Kirby and John McCain.

                                         6
She alleges that former National Security Advisor Susan Rice, former U.S.

Attorney General Loretta Lynch, and Madison Police Chief Mike Koval were

present at the Salvation Army at 630 E. Washington Avenue in Madison,

Wisconsin. Id. at 22, 24, 31. The plaintiff believes that Rice initiated physical

attacks, instructed people to follow the plaintiff and steal her phone and

clothes, and ordered military moms to deliver threats through charades. Id. at

22. Lynch allegedly wanted to secure other democrats through organized crime

methods. Id. at 24. Koval allegedly refused to stop the attacks at the Salvation

Army because the plaintiff is a republican. Id. at 31. In addition, the pastor’s

wife from Mount Olive Lutheran Church in Madison allegedly appeared at the

Salvation Army during an attack and assisted in delivering a threat to the

plaintiff. Id. at 14. All remaining individually named defendants allegedly

participated in the organized crime perpetuated by the democrats. Id. at 32, 33,

39, 40, and 48.

      The only apparent connection between the next set of defendants is that

they are all medical providers. The plaintiff believes that democrats use mental

health as a means of extortion, forcing people to do research for them. Id. at 7.

She quit going to the Journey Mental Health facility in Madison in 2016

because they allegedly wanted her political contacts. Id. The Northeast Family

Medical Center in Madison refused to treat the plaintiff for a cough, but then

allegedly administered drugs causing the plaintiff intense pain. Id. at 9. The

East Clinic at UW Madison allegedly showed the plaintiff an x-ray of a dead

person (as previously described by Emily Moore) after the plaintiff went to the

                                         7
clinic for an untreated cough. Id. at 10. The Texas Health Presbyterian Hospital

in Denton, Texas locked its doors and wouldn’t let the plaintiff leave; then the

hospital allegedly committed the plaintiff against her will. Id. at 44. The Mayvill

Hospital in Denton, Texas, allegedly kept her involuntarily and administered

the wrong urine test. Id. at 46.

      The plaintiff sued seven different businesses and organizations; the court

does not know how any of these claims are related. Allegedly, the Dryden

Terrace Apartments overcharged the plaintiff, and allowed people to enter her

apartment to steal paperwork, change her coffee pot (red to black), and put

things in her food to make her sick. Id. at 5. When the plaintiff reported to

work at J.C. Penny, the plaintiff discovered listening devices and cameras

under the counter and observed various professional entertainers say they

want Clinton. Id. at 12. J.C. Penny also listed the plaintiff’s last day of work

incorrectly and denied her access to the computer. Id. at 13. The plaintiff

named the Salvation Army because they targeted republican houses and

injected her between her toes. Id. at 21. ATT allegedly used listening devices

without her consent; U.S. Cellular took the old SIM card out of her phone. Id.

at 23, 49. Gaspers Auto Shop allegedly lied about work done at the shop. Id. at

34. The Downtown Denton Transit Center in Texas gave her wrong information

about rates, routes and transfers, and employed a woman from the Madison

Salvation Army. Id. at 43. Finally, Boeing Corporation in Illinois employed an

engineer who posed as a doctor at the Mayvill Behavior Center in Denton,

Texas. Id. at 52-53. The plaintiff then called Boeing Defense, Space and

                                         8
Security in St. Louis about her research for “another wavelength and/or color

spectrum/light spectrum.” Id. at 54. The plaintiff believes that all of these

defendants are tied to organized crime.

      The plaintiff has tried report these matters to the police and various

federal agencies. The City of Madison Police Department, The Fond Du Lac

Police and Sheriff’s Departments, and the Capital Police in Wisconsin allegedly

refused to help, covered up for others and concerned themselves with the

election of democrats. Id. at 8, 11, 15, 17, and 28. The Shaumburg Police

Department in Illinois told the plaintiff they could not help when she asked

about iPads for the homeless. Id. at 30. The Denton Police Department in Texas

wouldn’t assist the plaintiff with her allegations about the “aggressors at Texas

Presbyterian Hospital” when organized crime individuals allegedly committed

her to a mental health facility in Mayvill. Id. at 45. Finally, the Rifle Police

Department in Colorado told the plaintiff that the officer no longer worked

there after she reported her driver’s license missing. Id. at 51.

      The plaintiff has also sued federal agencies, including the Sheboygan

Social Security, the FBI in Middleton, Wisconsin, the United States Attorney in

the Western District of Wisconsin, Wisconsin Department of Veteran Affairs,

the Wisconsin Department of Justice in Madison, the Wisconsin Army Guard,

and the Wisconsin Air National Guard. The plaintiff allegedly reported SSI

abuse by the Salvation Army to the Sheboygan Social Security Office, which

responded that they don’t investigate that type of allegation. Id. at 18. The FBI

allegedly told the plaintiff she was mentally ill. Id. at 19. The United States

                                          9
Attorney in the Western District of Wisconsin allegedly told the plaintiff not to

submit any more information. Id. at 25, 26. The plaintiff reported a suspicious

drowning death of a marine and the death of JFK to the Wisconsin Department

of Veteran Affairs. Id. at 35. The Wisconsin Department of Justice allegedly

refused to believe that the plaintiff’s reports actually occurred. Id. at 37. The

Army and Air Force National Guard told the plaintiff not to come back after she

reported fish jumping out of the water and expressed concerns about the

tetonic plates. Id. at 38.

      B. Analysis

      The court must dismiss this complaint for many reasons. First, the

plaintiff has sued some forty-two unrelated individuals on unrelated

claims. Fed. R. Civ. P. 18(a) allows a plaintiff to put in a single complaint

all the claims that she has against a party. If a person has ten claims

against defendant Smith, she can put all ten of those claims in a single

complaint against defendant Smith. She cannot include other defendants

in that complaint, however, unless she has a claim against all the

defendants “with respect to or arising out of the same transaction,

occurrence, or series of transactions or occurrences” and there is a

question of law or fact common to all of the defendants. Fed. R. Civ. P.

20(a). Even liberally construing the complaint, the only question of fact

common to all the defendants is the plaintiff’s belief that they are

democrats or that they are affiliated with President Obama—and a few

defendants do not even fit that bill.

                                        10
       Second, the plaintiff has not provided the “who, what, when, where and

why” information on every claim against every defendant. She rarely provides

dates for the events she alleges. Often she fails to explain how the actions of a

particular defendant harmed her. Sometimes she fails to identify who harmed

her.

       Third, many of the actions the plaintiff alleges do not constite violations

of federal law or the federal Constitution. She claims that one defendant asked

her to have sex with him even though the defendant was married and had a

sexually-transmitted disease. Dkt. No. 1-1 at 40. One defendant lied about

work done on the plaintiff’s car. Id. at 36. One defendant took SIM cards out of

her phone. Id. at 49. None of these claims allege violations of the Constitution

or laws of the United States.

       Fourth, many of the claims are incredible. Allegations of an organized

crime syndicate run by President Obama, in which he sent people into her

apartment to change out her coffee pot and sent his high-ranking government

officials to the Salvation Army in Madison, Wisconsin where she was injected

between her toes, are fantastical. The plaintiff claims that someone stole the

prototype for Facebook from her residence and gave it to Mark Zuckerberg

when he was at Harvard. Id. at 49. She claims that she reported President

Kennedy’s death when it happened (1963-64), but that the Department of

Veterans’ Affairs said it was “the Russians, CIA, LBJ, Malcolm X, Hoffa,

something with King, and other lies.” Id. at 34. She alleges that the Milwaukee

Archdiocese was being blackmailed by the Clinton administration. Id. at 25.

                                        11
Although the court perceives that the plaintiff is struggling, and may be ill, that

does not require the court to accept “fantastic or delusional factual

allegations.” Holland v. City of Gary, 503 Fed. App’x 476, 477 (7th Cir. 2013)

(citing Neitzke, 490 U.S. at 330).

       Finally, the complaint and its attachment do not constitute the “short

and plain statement” required by Fed. R. Civ. P. 8(a)(2). A sixty-one-page

complaint against forty-two defendants is neither short nor plain.

III.   Plaintiff’s Petitions and Proposed Amendments

       Soon after filing the complaint, the plaintiff filed a one-page amendment

“adding on” to four sentences in the complaint. Dkt. No. 3. Civil Local Rule

15(a) requires that an amended pleading reproduce the entire pleading as

amended; it may not incorporate any prior pleading by reference. Civ. L.R.

15(a)(E.D. Wis.).

       The plaintiff filed additional “proposed amendments” on April 9, 11, 12,

13, 16, 25 and May 4, 2018. Dkt. Nos. 9, 10, 12, 13, 16, 25, 27. Each of these

documents sought to add defendants (such as NASA, the military, the

Cathedral Center, the Salchrest Meat Market, the women who blocked use of

the computer in Ripon, white people “disguising themselves as black, Chinese,

etc.,” and those covering up the Las Vegas Shooting 2017). The plaintiff also

requested backpay from the third grade, and incorporated additional requests

for documents from the Trump administration, Nancy Pelosi, Chuck Schumer

and other government officials. Id.




                                        12
      The plaintiff had the right to amend her complaint once as a matter of

course. Fed. R. Civ. P. 15(a)(1). That one amendment contained four incomplete

sentences; it did not comply with the federal or local rules. Dkt. No. 3. The

plaintiff did not ask the court’s permission file the seven subsequent proposed

amendments, as required by Rule 15(a)(1)(B). Even if the plaintiff had sought

leave, the court would not have allowed her to amend, because the

amendments suffer from the same defects as the original complaint.

IV.   Plaintiff’s Petitions and Requests

      On April 6, 2018, the plaintiff filed a “request” to stop all bus drivers

from interfering with her travel. Dkt. No. 6. The MTCS bus drivers were

allegedly rerouting buses and giving wrong information, which the plaintiff

believes was a planned event to discourage her from filing cases. Id. The

plaintiff simultaneously asked the court to enjoin the people who say they are

security and to require Senator Johnson’s office to produce all information

regarding those targeted via racketeering to obtain research. Id.

      The plaintiff next filed a petition for equal protection under the

Fourteenth Amendment, citing “medical hits” at the St. John’s Cathedral

Shelter and the use of biomedical technology against her. Dkt. No. 7.

      On April 11, 2018, the plaintiff asked the court to stop parties involved

from taking her phone off-line. Dkt. No. 11. She also asked the court to provide

the names of individuals staying at the homeless shelters because she wants to

know their connection to her. Id.




                                        13
        One week later the plaintiff filed a letter addressed to Senator Johnson,

asking that his office to turn over all her correspondence for purposes of Case

Nos. 18-cv-428 and 18-cv-434. Dkt. No. 18. She also filed a petition addressed

to Judge Adelman seeking to have Robert Mueller “reclused” in her cases

because he covered up original threats, attacks and killings. Dkt. No. 20.

        The plaintiff next filed a letter asking the court to provide records from

the Wisconsin, Texas and Colorado Police Departments who were named as

defendants, and the Clayton Police Department in Oklahoma. Dkt. No. 22. She

asked the court “for understanding in submitting how targets (as listed) were

targeted in this (Rico) racketeering case.” Dkt. No. 23.

        The plaintiff’s most recent request, received on May 4, 2018, asks the

court to stay the case until she has an attorney because the “wrong drugs were

administered, the wrong diagnosis, as a racketeering method to absolve the

vested defendants.” Dkt. No. 26. She attached a patient complaint form created

by the Mental Health Center of the Community Memorial Hospital in

Menomonee Falls, Wisconsin, in which she complains of receiving the wrong

medication. Id. at 2. She also attached a page of educational information about

schizophrenia. Id. at 3. The court has not heard from the plaintiff since that

date.

        The court has no factual or legal basis to consider or grant the plaintiff’s

requests. The plaintiff has not sued the Milwaukee County Transit System or

Senator Johnson. The court cannot enjoin a non-party. See Fed. R. Civ. P. 65.

Even if the plaintiff had raised valid claims against the defendants she sued, it

                                          14
is too soon for the court to order parties to exchange, or turn over, documents.

There is no reason for the court to stay these proceedings, because the plaintiff

has not stated valid claims.

V.    Plaintiff’s Motion to Appoint Count and for Extension of Time

      Finally, the plaintiff asked the court to appoint a lawyer to represent her,

and to extend the time for filing her magistrate consent form (which she since

has filed). Dkt. No. 4. The plaintiff explains that she is trying to “show extorted

research via racketeering methods used by the defendants.” Id. at 1. She

attached a list of her research (including fish behavior, volcanoes, lightening,

wasps, bees and ants) and says that she is homeless because of Clinton and

Obama. Id. at 2.

      On April 9, 2018, the plaintiff filed a letter addressed to Attorney Katie

Jelenchik, asking Jelenchik to represent her. Dkt. No. 8. The plaintiff does not

say whether she sent this letter to Attorney Jelenchik or received a response.

Id.

      In a civil case, the court may recruit a lawyer for someone who cannot

afford one. Navejar v. Iyola, 718 F.3d 692, 696 (7th Cir. 2013); 28 U.S.C.

§1915(e)(1); Ray v. Wexford Health Sources, Inc., 706 F.3d 864, 866-67 (7th

Cir. 2013). First, however, the person must make reasonable efforts to hire

private counsel on her own. Pruitt v. Mote, 503 F.3d 647, 653 (7th Cir. 2007).

In this district, a person can satisfy this requirement by demonstrating that

she has contacted three or more lawyers who declined to represent her. She

can demonstrate that she contacted the lawyers by providing the court with (1)

                                        15
the attorneys’ names, (2) their addresses, (3) the date and way the plaintiff

attempted to contact them, and (4) the attorneys’ responses. Once the plaintiff

demonstrates that she has made reasonable attempts to hire counsel on her

own, the court must decide “whether the difficulty of the case—factually and

legally—exceeds the particular plaintiff’s capacity as a layperson to coherently

present it.” Navejar, 718 F.3d at 696 (citing Pruitt, 503 F.3d at 655). To decide

that, the court looks not only at the party’s ability to try her case, but also at

her ability to perform other “tasks that normally attend litigation,” such as

“evidence gathering” and “preparing and responding to motions.” Id.

       “[D]eciding whether to recruit counsel ‘is a difficult decision: Almost

everyone would benefit from having a lawyer, but there are too many indigent

litigants and too few lawyers willing and able to volunteer for these cases.’”

Henderson v. Ghosh, 755 F.3d 559, 564 (7th Cir. 2014) (quoting Olson v.

Morgan, 750 F.3d 708, 711 (7th Cir. 2014)).

      The plaintiff has not demonstrated that she tried to find counsel on her

own, but that is not the main reason the court will deny the plaintiff’s motion.

The court has found that the complaint states fantastic, unbelievable claims,

that it violates the Federal Rules of Civil Procedure and that it does not allege

violations of the federal Constitution or laws. There are no valid claims here

with which a lawyer could help the plaintiff. The court must dismiss the case.

VI.    Conclusion

      The court GRANTS the plaintiff’s request to proceed without prepaying

the filing fee. Dkt. No. 2.

                                         16
      The court DENIES the plaintiff’s motion to appoint counsel. Dkt. No. 4.

      The court DENIES as moot the plaintiff’s motion for extension of time to

file the magistrate consent form. Dkt. No. 4.

      The court DENIES the plaintiff’s petitions and requests. Dkt. Nos. 6, 11,

18, 22, 26. The court DENIES the plaintiff’s requests to amend the complaint.

Dkt. Nos. 9, 10, 12, 13, 16, 25, 27.

      The court ORDERS that this case is DISMISSED AS FRIVOLOUS.

      Dated in Milwaukee, Wisconsin this 13th day of March, 2019.

                                       BY THE COURT:


                                       __________________________________________
                                       HON. PAMELA PEPPER
                                       United States District Judge




                                        17
